DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:  

Group A (select 1):
Species 1:  A joined component being formed of two parent members with a horizontal interface therebetween, wherein the final joined component comprises a hole that passes through the each of the parent members and a weld zone is formed such that it does not overlap the hole and the weld zone is a plurality of weld zones corresponding to a recess of one of the parent members and a protrusion of the other of the parent members, see, e.g., Fig. 4D1.
Species 2:  A joined component being formed of two parent members with a horizontal interface therebetween, wherein the final joined component comprises a hole that passes through the only one of the parent members and a weld zone is formed such that it does not overlap the hole and the weld zone is a plurality of weld zones corresponding to a recess of one of the parent members and a protrusion of the other of the parent members, see, e.g., Fig. 4D2.
Species 3:  A joined component being formed of two parent members with a horizontal interface and a single weld zone with overlap portions therebetween, wherein the final joined component comprises holes that pass through each of the parent members at a position corresponding to the overlap portions, see, e.g., Fig. 5D-1.
Species 4:  A joined component being formed of two parent members with a horizontal interface and a single weld zone with overlap portions therebetween, wherein the final joined component comprises holes that pass through only one of the parent members at a position corresponding to the overlap portions, see, e.g., Fig. 5D-2.
Species 5:  A joined component being formed of two parent members with a horizontal interface and a single weld zone with no overlap portions therebetween, wherein the final joined component comprises holes that pass through each of the parent members, see, e.g., Fig. 6D-1.
Species 6:  A joined component being formed of two parent members with a horizontal interface and a single weld zone with no overlap portions therebetween, wherein the final joined component comprises holes that pass through only one of the parent members, see, e.g., Fig. 6D-2.
Species 7:  A joined component being formed of two parent members with a horizontal interface and a single weld zone protrusions and recesses thereof, respectively, and with no overlap portions between, wherein the final joined component comprises a plurality holes that pass through each of the parent members between weld zones, see, e.g., Fig. 7D-1.
Species 8:  A joined component being formed of two parent members with a horizontal interface and a single weld zone with no overlap portions therebetween, wherein the final joined component comprises a plurality holes that pass through only one of the parent members, see, e.g., Fig. 7D-2.
Species 9:  A joined component being formed of three parent members with horizontal interfaces and weld zones therebetween, wherein the final joined component comprises holes that pass through one of the parent members a, see, e.g., Fig. 9E.

Group B – type of temperature control means (select 1):
Species 10:  The temperature control means is a fluid, see, e.g., page 31 of the specification. 
Species 11:  The temperature control means is a heat wire, see, e.g., page 31 of the specification. 

Group C—configuration of fluid temperature control means (select one if species 10 is selected):
Species 12:  A fluid temperature control means that is a hollow channel with a multi-layer structure, wherein fluid flows within the multi-layer structure in the same one direction, see, e.g., Fig. 11A.
Species 13:  A fluid temperature control means that is a hollow channel with a multi-layer structure, wherein fluid flows within the multi-layer structure in different alternating directions, see, e.g., Fig. 11B.
Species 14: A fluid temperature control means that is a hollow channel with a multi-layer structure, wherein fluid flows within the multi-layer structure communicate with one another via a U-area, see, e.g., Fig. 11C.

The species are independent or distinct because of the aforementioned mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant should select a species from at least Group A and Group B.  If Species 10 is selected, a species from group C should also be selected.  Currently, no claim appears to be fully generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
•        the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
•         the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
•         the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/
Primary Examiner, Art Unit 1716